DETAILED ACTION
This office action is in response to the application filed November 22, 2019 in which claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following minor informalities:  Page 2, line 16 and page 6, line 18 each refer to “Patent registration No. 1482166.”  It is unclear what this particular number is referring to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 impermissibly claims portions of the human anatomy, the face and the head.”  It is respectfully suggested that this rejection may be overcome by including language such as “configured to” or “adapted to.”  For example, “a fixing unit that is configured to be worn on a head of the operator.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the connection member has magnets that are attached to 5both the pivot bracket and the moving bracket at one facing side of each other.”  This limitation is indefinite at least because the meaning of “at one facing side of each other” is unclear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2018/0242677 Pilenga.
Regarding claim 1, Pilenga discloses a facial protection equipment (1) for an easy operation of opening and closing, comprising:
a facial protection unit (3) of which one side is supported at one 5side of a face of an operator and which shields and protects at least the one side of the face of the operator (see Figs.; para. 0044);
a fixing unit that is worn on a head of the operator (see Figs.; para. 0044); and
4) of which one end portion is coupled to one side of the fixing unit to be rotatable in an up-down direction and 10another end portion is coupled to the facial protection unit (see Figs.; para. 0044),
wherein the connection member has
a pivot bracket (90) of which one end portion is coupled to the one side of the fixing unit to be rotatable in the up-down direction (see Figs.; paras. 0053-0058), and
a moving bracket (41) of which one end portion is coupled to one side 15of the pivot bracket to be slidably movable in a length direction of the pivot bracket and another end portion is connected to the one side of the facial protection unit (see Figs.; paras. 0053-0058).

Regarding claim 2, Pilenga further discloses facial protection equipment for an easy operation of rotating opening and closing 
wherein the connection member further has a returning member (42) that is interposed between the pivot bracket and the moving bracket and supplies an elastic force to the moving bracket in a direction toward the pivot bracket. (see Figs.; paras. 0053-0058).

Regarding claim 4, Pilenga further discloses facial protection equipment for an easy operation of rotating opening and closing 
wherein the moving bracket has
42) that is coupled to the one side of the pivot bracket to be slidably movable in the length direction of the pivot bracket (see Figs.; paras. 0053-0058), and
a free-rotating member (50) that is coupled to one side of the moving body in a freely rotatable manner and has both end portions which are supported at one side of an inner surface of the pivot bracket (see Figs.; paras. 0053-0058).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,069,512 Palmaer.
Regarding claim 1, Palmaer discloses a facial protection equipment (see Figs.; col. 1, lines 6-30) for an easy operation of rotating opening and closing, comprising:
a facial protection unit (2) of which one side is supported at one 5side of a face of an operator and which shields and protects at least the one side of the face of the operator; a fixing unit that is worn on a head of the operator (see Figs.; col. 2, lines 11-26); and
a connection member (3) of which one end portion is coupled to one side of the fixing unit to be rotatable in an up-down direction and 10another end portion is coupled to the facial protection unit (see Figs.; col. 2, lines 11-26),
wherein the connection member has
a pivot bracket (14,15) of which one end portion is coupled to the one side of the fixing unit to be rotatable in the up-down direction (see Figs.; col. 2, line 38 – col. 3, line 10), and
9,10) of which one end portion is coupled to one side 15of the pivot bracket to be slidably movable in a length direction of the pivot bracket and another end portion is connected to the one side of the facial protection unit (see Figs.; col. 2, line 38 – col. 3, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected, insofar as definite, under 35 U.S.C. 103 as being unpatentable over Pilenga (as applied to claim 1, above) in view of USPN 9,433,252 Lebel et al. (Lebel).
Regarding claim 3, Pilenga further discloses facial protection equipment for an easy operation of rotating opening and closing as recited above in claim 1 (see above).

However, Lebel teaches facial protection equipment (30) for an easy operation of rotating opening and closing wherein a connection member has magnets that generate an attractive force to each other (col. 3, line 59 – col. 4, line 5).
Pilenga and Lebel teach analogous inventions in the field of facial protection equipment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the facial protection equipment of Pilenga to include magnets that are attached to 5both the pivot bracket and the moving bracket at one facing side of each other, and the magnets generate an attractive force to each other because Lebel teaches that it is known in the art to use magnets for biasing facial protection units to their home positions.  It would further have been obvious to one of ordinary skill in the art that magnets aren’t subject to becoming stretched out and weakened over time in a similar manner to a spring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732